department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date date uil code legend university e i o e v u n a n n n this is in reply to a letter dated date in which you requested rulings concerning the income_tax consequences of certain proposed transactions facts ' you are a land grant university organized primarily for educational_purposes and your primary missions are teaching research and public service you have been determined to be exempt from federal_income_tax under sec_501 of the internal_revenue_code your activities in furtherance of your exempt purposes include educational instruction to students from the undergraduate level to the most advanced graduate level these activities are performed pincite different campuses located throughout state you represent that the club program in state is overseen by you through division division oversees all of the activities of the club including a list of separately charted activities bearing the club name and emblem in order to bear such name each activity must be approved by agency an agency of the federal government none of the separate activities of club is independently organized as a separate legal entity you conduct the club program in conjunction with agency which also provides financing for the program you represent that you will continue to operate club activities as part of your operations in the same manner as you operate academic courses athletic events and scientific research you state that all the county directors in division are your employees and that the directors are responsible for the administration and management of the club activities in addition to federal and state laws and guidelines you also ensure that the club activities follow your university wide policies you also represent that you will keep records of club activities to ensure that ail club funds are used for sec_501 purposes you require all club activities to provide you with annual financial reports on your behalf division supervises several different types of club activities including camping programs after-school clubs and community clubs the club activities are open to all young persons within state and are organized to impart to the participants the skills that they will need as adults the focus of the club is to promote positive youth development through educational programs directed at i science engineering and technology ii healthy living iii citizenship and iv leadership the club program achieves its educational goals through various methods including project-based experiential and collaborative methods all club classes are taught by highly-trained staff and volunteers you treat all club activities as your activities you require all the club chapters to provide you with annual club financial reports club chapter financial reports are summarized and submitted to the division’s office which reviews the summary reports and posts the summarized information to the university general ledger you provide acknowledgment letters to club donors in those letters you inform donors that you have full ownership of all gifts made to you for the benefit of clubs indicate whether any goods or services were provided in consideration for the donated funds and if so provide a description and good_faith estimate of the value of those goods or services because you are a governmenial unit you are not required to file any form_990 series rulings requested unreiated business income and expenses in connection with club programs information seturn however you have stated that you will report on form 990-t tax-exempt status under sec_501 programs may be deductible as charitable_contributions subject_to the requirements and limitations of sec_170 contributions made to university that are designated for club activities or related university’s operation of club activities will not adversely affect university’s all law sec_501 provides for the exemption from federal_income_tax of an organization organized and operated exclusively for purposes described in sec_501 including educational_purposes sec_1_501_c_3_-1 provides that in order to be exempt under sec_501 of the code an organization must be both organized and operated exclusively for one or more of the exempt purposes specified in that section sec_1_501_c_3_-1 states an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt purpcse sec_1_501_c_3_-1 defines educational as the instruction or training of the individual for the purpose of improving or developing his capabilities and the instruction of the public on subjects useful to the individual and beneficial to the community sec_170 allows subject_to certain limitations a deduction for charitable_contributions as defined in sec_170 payment of which is made within the taxable_year and verified under regulations prescribed by the secretary sec_170 includes in the definition of charitable_contribution a contribution or gift to or for_the_use_of a corporation trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals several substantiation requirements apply to charitable_contributions sec_170 provides in part that no deduction is allowed under sec_170 for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the donee organization sec_170 provides in part that no deduction is allowed under sec_170 for any contribution of a cash check or other monetary gift unless the donor maintains as a record of such contribution a bank record or a written communication from the donee showing the name of the donee organization the date of the contribution and the amount of the contribution other subst antiation requirements apply for deductibility of certain noncash contributions see sec_170 and the regulations thereunder revproc_95_48 1995_2_cb_418 provides that a tax-exempt_organization in the irs’s discretion may be excused from filing form_990 annual information returns if it is determined be a governmental_unit or affiliate of a governmental_unit revenue procédaré does not affect an organization’s obligation to file form 990-t analysis you represent that club activities are not separately incorporated do not have organizing documents of their own and are not legal entities in their own right you represent that you operate club activities as part of your operations club activities cannot be recognized as such except through you within state and your employees are responsible for the operations and administration of club activities additionally club activities are subject_to all of your internal policies as well as your financial control of their budgets in furtherance of your financial control you require club activities to provide you with annual reports finally you have stated that any unrelated_business_income from the club activities will be treated as your unrelated_business_income and will be reported on your form 990-t filings given all of these factors the club activities will be treated as your activities an exempt_organization must be operated exclusively for one of the exempt purposes described in sec_501 sec_1_501_c_3_-1 an organization will be regarded as operated exclusively for one or more exempt purposes if it engages primarily in activities that further its exempt purposes and if no more than an insubstantial part of its activities are not in furtherance of the exempt purposes sec_1_501_c_3_-1 one of the exempt purposes described in sec_501 is educational which is defined as the instruction or training of the individual for the purpose of improving or developing his capabilities sec_1_501_c_3_-1 you are a land grant university that is currently operated for educational_purposes and you have been recognized as exempt under sec_501 the mission of the club is to impart to the participants the skills that they need to prosper as adults club activities further this mission by offering project-based experiential and collaborative methods to educate young persons on i science engineering and technology ii healthy living iii citizenship and iv leadership these activities constitute the primary activities of club and meet the definition of educational as described in sec_1_501_c_3_-1 furthermore the club will offer its educational activities through highly-trained staff and volunteers the mission of the club is consistent with your own mission and exempt purposes and furthers your accomplishment of those purposes while some of the club activities may constitute an unrelated_trade_or_business such activities will be insubstantial as compared to the other activities of club and to your overall activities income from these activities will be reported by you on your form 990-t and the insubstantial nature of these activities will not jeopardize your exemption under sec_501 accordingly a contribution made to university that is designated for club activities or related programs may be deductible as a charitable_contribution subject_to the requirements and limitations of sec_170 rulings university’s club activities will be treated as a part of its overall educational activities and contributions made to university that are designated for club activities or related programs may be deductible subject_to the requirements and limitations of sec_170 university’s operation of club activities will not adversely affect its tax-exempt status under sec_501 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald j shoemaker manager exempt_organizations technical group enclosure notice
